Citation Nr: 1812252	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-00 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for erectile dysfunction, as secondary to medication used to treat service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to September 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and November 2010 ratings decision by the St. Petersburg, Florida and San Juan, Puerto Rico Department of Veterans Affairs Regional Offices (RO), respectively.   

The Board notes that shortly after the April 2010 rating decision, which denied service connection for hypertension, the Veteran filed a "request for reconsideration" of the decision.  The RO did not issue a decision related to the request for reconsideration and in February 2011, the Veteran submitted a statement indicating that he wanted to file a new claim for hypertension.  The RO interpreted this statement as a claim to reopen the previously denied claim of entitlement to service connection for hypertension and issued a June 2011 rating decision denying the claim on the basis that new and material evidence had not been received.  The Veteran appealed.  

While the Veteran perfected an appeal as to the June 2011 rating decision, the Board will interpret his April 2010 request for reconsideration broadly in the sense that he was expressing his disagreement with the April 2010 rating decision.  As such, the Board finds that the April 2010 rating decision did not become final and the claim is simply one for service connection.  Therefore, new and material evidence is not required and the Board will adjudicate the claim on the merits.  
	

FINDINGS OF FACT

1. The Veteran's hypertension did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

2. Resolving doubt in favor of the Veteran, erectile dysfunction is etiologically related to medication taken for service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for erectile dysfunction, as secondary to medication taken for service-connected disabilities, have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed.Cir. 2015).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic, and not acute and transitory.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases set forth in 38 C.F.R. § 3.309(a) (e.g., hypertension), continuity of symptoms is required when the condition noted in service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

In all cases, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  In other words, when no pre-existing medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  The presumption of sound condition does not apply where an entrance examination was not performed contemporaneous with entry to a period of service, because without such an examination there is not basis on which to determine whether the veteran was sound upon entry.  Smith v. Shinseki, 24 Vet. App. 40 (2010); see also Gilbert, 26 Vet. App. at 52.

If the presumption of soundness applies, the burden then shifts to the Government to rebut the presumption by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 25 Vet. App. at 235  .

If a veteran is presumed sound at service entrance and VA is unable to rebut the presumption, a disease or injury that manifested in service is deemed incurred in service.  Gilbert, 26 Vet. App. at 53.  However, even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or by a finding that the injury or disease was actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  See id.  

Hypertension

The Veteran contends that he is entitled to service connection for hypertension on the basis that such is related to service.  In an April 2010 statement, the Veteran asserted that his hypertension started during active service and his service medical records showed a history of "low" blood pressure.  

VA out-patient treatment records show that as of April 2009, the Veteran had been diagnosed with hypertension.  As such, a current disability has been shown and the first element of service connection has been met.  Concerning the second element, the Veteran's service medical records note findings of elevated blood pressure at the time of his August 1981 enlistment examination.  Further, on his October 1987 reenlistment examination, it is noted that the Veteran had had one episode of elevated blood pressure in the past, but had not had any repeat episodes of such.  On his April 2001 retirement examination, the Veteran had elevated blood pressure that required one recheck, at which time his blood pressure was normal.   

However, the evidence of record presents the question of whether hypertension pre-existed service.  As noted, the Veteran's August 1981 enlistment examination documents elevated blood pressure necessitating several rechecks.  However, there is no indication that the Veteran was diagnosed with hypertension at that time and as such, the elevated blood pressure readings do not constitute a disease or disability being noted at entry to service.  See 38 C.F.R. § 3.304 (b)(1), (3).  Notably, the Veteran was not noted to have a diagnosis of hypertension at the time of his reenlistment in October 1987.  

As such, the Board will presume the Veteran to have been found to be sound.  Id.   Thus, in this case the presumption of soundness attaches to the Veteran's active duty service.  As a result, the burden shifts to the Government to rebut the presumption of soundness by showing that hypertension clearly and unmistakably preexisted service, and was not aggravated by active duty service.  Wagner, 370 F.3d at 1096.

The record on appeal is not sufficient to rebut the presumption of soundness.  Regarding the preexisting prong of the presumption of soundness, the evidence includes service treatment records from August 1981through the Veteran's retirement in September 2001, all of which are silent for any diagnosis of hypertension or indication that the Veteran had such disability.  Thus, the preexisting prong necessary to rebut the presumption of soundness has not been satisfied.  See Horn, 25 Vet. App. at 235.  As such, service connection will be considered on a direct basis and what remains for consideration is whether the Veteran's current hypertension diagnosis is related to his active service and the elevated blood pressure therein.  As will be discussed below, the Board finds that such a nexus has not been established and service connection must be denied.  

While, as noted above, the Veterans service medical records establish that he was noted to have high blood pressure on two occasions in service, at his 1981 enlistment and his 2001 retirement, the remainder of the records are silent for any notation of elevated blood pressure or a diagnosis of hypertension.  Further, VA out-patient records contain no indication that the Veteran's April 2009 diagnosis of hypertension is in anyway related to his active service, to include the elevated blood pressure readings therein.  

While the Veteran is competent to report about what happened in service and observable symptomatology, he is not competent to link his current diagnosis of hypertension to his active service.  Opinions and findings of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is particularly true given that hypertension is an insidious disease process typically detected through monitoring with medical equipment; the Veteran does not contend that he monitored his blood pressure with any regularity starting from his discharge.  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, as discussed above, there is no indication from the record that the Veteran was diagnosed with hypertension or that hypertension was shown within one year of separation from active service.  Further, there is no evidence to suggest that the Veteran continued to have elevated blood pressure since his retirement so as to establish continuity of symptomatology.  Therefore, presumptive service connection is not applicable.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim on appeal and that entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction on the basis that such disability is a result of medications that he uses to treat other service-connected disabilities.  

At a November 2010 VA examination, the examiner opined that the Veteran's erectile dysfunction was at least as likely as not a result of medications taken for his service-connected disabilities.  Specifically, the examiner noted that the medications Pregabalin and Bupropion could cause erectile dysfunction.  

The Board notes that in the November 2010 rating decision which denied service connection for erectile dysfunction, the RO noted that the Pregabalin was a medication used to treat the Veteran's fibromyalgia and neuropathic pain, which were not service-connected disabilities, and that Bupropion was used to treat nonservice-connected depression.  As such, regardless of the November 2010 VA examiner's opinion, service connection was denied.  

Upon review of the record, the Board notes that the Veteran is service-connected for posttraumatic stress disorder (PTSD), which, as the RO noted in the January 2011 rating decision granting service connection for PTSD, manifests in a variety of symptoms including depression.  As such, while the Veteran is not service-connected for depression as a separate disability, his depression is part of his PTSD and so the Board finds that the medication taken to treat depression is used to treat a service-connected disability.    

Therefore, the Board finds that service connection for erectile dysfunction, as secondary to medications taken to treat service-connected disabilities, is warranted.   38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is granted.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


